Title: From James Madison to Joseph Gales Jr., 26 August 1821
From: Madison, James
To: Gales, Joseph Jr.


                
                    Dear Sir
                    Montpr. Aug. 26. 1821
                
                I thank you for your friendly letter of the 20th. enclosing an extract from notes by Judge Yates, of debates in the Convention of 1787, as published in a N.Y. paper.
   *Commercial Advertizer Aug: 18. 1821
 The letter did not come to hand till yesterday.
                If the extract be a fair sample, the work about to be published will not have the value claimed for it. Who can believe that so palpable a mistatement was made on the floor of the Convention, as that the several States were political Societies, varying from the lowest Corporation to the highest Sovereign; or that the States had vested all the essential rights of sovereignty in the Old Congress? This intrinsic evidence alone ought to satisfy every candid reader of the extreme incorrectness of the passage in question. As to the remark that the States ought to be under the controul of the Genl. Govt. at least as much as they formerly were under the King & B. Parliament, it amounts as it stands when taken in its presumable meaning, to nothing more than what actually makes a part of the Constitution; the powers of Congs. being much greater, especially on the great points of taxation & trade than the B. Legislature were ever permitted to exercise.
                Whatever may have been the personal worth of the 2 delegates from whom the materials in this case were derived, it cannot be unknown that they represented the strong prejudices in N.Y. agst. the object of the Convention which was among other things to take from that State the important power over its commerce to which it was peculiarly attached, and that they manifested, untill they withdrew from the Convention, the strongest feelings of dissatisfaction agst. the contemplated change in the federal system and as may be supposed, agst. those most active in promoting it. Besides misapprehensions of the ear therefore, the attention of the notetaker wd. naturally be warped, as far at least as an upright mind could be warped, to an unfavorable understanding of what was said in opposition to the prejudices felt.
                I have thought it not improper due to the kind motives of your communication to say thus much; but, I do it in the well founded confidence, that your delicacy will be a safeguard agst. my being introduced into the Newspapers. Were there no other objection to it, there would be an insuperable one in the alternative of following up the task, or acquiescing in like errors as they may come before the public. With esteem & friendly respects
                
                    J.M.
                
            